Field, C. J.
A majority of the court are of opinion that judgment should be entered for the smaller sum. In actions under Pub, Sts. c. 52, § 18, against towns and cities for injuries received in consequence of defects in public ways, the towns and cities are liable in damages only for the direct and immediate results of the injury. Harwood v. Lowell, 4 Cush. 310. Marble v. Worcester, 4 Gray, 395. Jenks v. Wilbraham, 11 Gray, 142.
The damage received by the plaintiff from undertaking to step from the chair to the settee on October 9,1894, when her right ankle failed to support her and she fell, is not a direct and immediate result of the accident which happened on June 18,1894. On October 9,1894, she was not acting from any necessity caused by her previous injury, but acting independently and voluntarily, *384and as a result of her voluntary conduct she was again injured. A new and independent cause intervened between the original injury and the injury she recéived on October 9. We do not mean to intimate that, if this were an action of tort for negligence at common law, and not under statutes, the injury received on October 9 could be considered as the natural and proximate result of the injury received on June 18. See Scheffer v. Washington City, Virginia Midland, & Great Southern Railroad, 105 U. S. 249. Milwaukee & St. Paul Railway v. Kellogg, 94 U. S. 469.
The only decisions opposed to the view we have taken which have been shown us are Wieting v. Millston, 77 Wis. 523, and Brown v. Chicago, Milwaukee, & St. Paul Railway, 54 Wis. 342. It is possible to distinguish Brown v. Chicago, Milwaukee, & St. Paul Railway. Wieting v. Millston clearly supports the instructions of the presiding justice in the present case, but we are not satisfied with that decision.
By the terms of the report, the verdict must be set aside, and judgment entered for the sum of five hundred dollars.

So ordered.